                    Case 2:20-cv-02321-DJH Document 77 Filed 12/08/20 Page 1 of 1


 AO 435                                  Administrative Office of the United States Courts                          FOR COURT USE ONLY
AZ Form (Rev.          )                                                                                            DUE DATE:
                                                  TRANSCRIPT ORDER

1. NAME                                                                             2. PHONE NUMBER                 3. DATE

4. FIRM NAME


5. MAILING ADDRESS                                                                  6. CITY                         7. STATE         8. ZIP CODE

9. CASE NUMBER                          10. JUDGE                                                          DATES OF PROCEEDINGS
                                                                                    11.                              12.
13. CASE NAME                                                                                             LOCATION OF PROCEEDINGS
                                                                                    14.                              15. STATE
16. ORDER FOR
    APPEAL                                     CRIMINAL                                   CRIMINAL JUSTICE ACT          BANKRUPTCY
   NON-APPEAL                                  CIVIL                                      IN FORMA PAUPERIS             OTHER

17. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested )

              PORTIONS                                     DATE(S)                             PORTION(S)                         DATE(S)
     VOIR DIRE                                                                            TESTIMONY (
     OPENING STATEMENT (Plaintiff)
     OPENING STATEMENT (Defendant)
     CLOSING ARGUMENT (Plaintiff)                                                         PRE-TRIAL PROCEEDING
     CLOSING ARGUMENT (Defendant)
     OPINION OF COURT
     JURY INSTRUCTIONS                                                                    OTHER (         )
     SENTENCING
     BAIL HEARING
18. ORDER
                        ORIGINAL + 1               FIRST           # OF               DELIVERY INSTRUCTIONS
  CATEGORY             (original to Court,                      ADDITIONAL                                                    ESTIMATED COSTS
                                                   COPY                                  ( heck all that apply )
                     copy to ordering party)                      COPIES
    30 DAYS
                                                                                             PAPER COPY
    14 DAYS
7 DAYS


     DAILY
   HOURLY
  REALTIME                                                                          E-MAIL ADDRESS

CERTIFICATION (19. & 20.) By signing below, I certify that I will pay all charges
                        (deposit plus additional).
                                                                                     NOTE: IF ORDERING                                             ,
19. SIGNATURE                                                                        THERE WILL BE AN ADDITIONAL CHARGE.
20. DATE
TRANSCRIPT TO BE PREPARED BY
                                                                                    ESTIMATE TOTAL

                                                                                    PROCESSED BY                        PHONE NUMBER
ORDER RECEIVED                                     DATE               BY

DEPOSIT PAID                                                                        DEPOSIT PAID

TRANSCRIPT ORDERED                                                                  TOTAL CHARGES

TRANSCRIPT RECEIVED                                                                 LESS DEPOSIT

ORDERING PARTY NOTIFIED
                                                                                    TOTAL REFUNDED
TO PICK UP TRANSCRIPT

PARTY RECEIVED TRANSCRIPT                                                           TOTAL DUE


                    DISTRIBUTION:                COURT COPY          TRANSCRIPTION COPY             ORDER RECEIPT      ORDER COPY
